Citation Nr: 9921510	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-00 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendinitis, also claimed as plantar fasciitis.

2.  Entitlement to an increased rating for residuals of post-
surgical excision of a ganglion cyst of the left wrist, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  


REMAND

Having thoroughly reviewed the veteran's medical records, the 
Board finds that, throughout the years, he has been given varied 
and conflicting diagnoses as to a bilateral foot condition.  He 
testified during his August 1996 hearing before the RO that the 
initial diagnosis in service was Achilles tendinitis and that 
this diagnosis had been continued in service because, when 
reporting active symptoms, he had carried copies of pertinent 
outpatient examination reports with the prior diagnosis 
highlighted.  Subsequently, however, an orthopedist provided a 
diagnosis of bilateral fasciitis and plantar warts.  At the time 
of this hearing, the veteran stated that he believed the earlier 
diagnosis of Achilles tendinitis was incorrect.  The Board notes 
that the veteran has also been given diagnoses of heel spur 
syndrome. Additionally, as reported by the veteran at both the RO 
hearing and the hearing in December 1998 before the undersigned 
Member of the Board, doctors had also told him that he had 
bilateral flat feet, a condition which he believed had been 
acquired in service from running in combat boots.  

Because of the numerous and varied diagnoses relative to the 
veteran's feet, the Board finds that the VA examination is 
inadequate for rating purposes and that re-examination by is 
required to establish the nature and etiology of all foot 
disorders.  

As to an increased evaluation for residuals of post-surgical 
excision of a left wrist ganglion cyst, the Board notes that, 
following an October 1993 excision, the cyst recurred, 
necessitating re-excision in May 1997.  Residuals of this second 
excision must be determined before the Board can decide the 
current disability evaluation.  Additionally, the veteran has 
recently been found to have a ligamentous abnormality, as well as 
carpal tunnel syndrome, of the left wrist.  He has stated in his 
substantive appeal his apparent belief that all of his current 
left wrist symptomatology is related to an in- service fracture 
in 1978.  In view of this contention, the Board is unable to 
decide the issue until medical evidence confirms the existence 
and etiology of all disorders affecting the left wrist.  
Accordingly, a VA orthopedic examination is necessary to assess 
the veteran's current left wrist disability.  

Therefore, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is desirable.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain all VA and private 
provider records pertaining to the veteran 
subsequent to July 1996.  When acquired, 
these records should be incorporated with 
the veteran's claims file.  

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist to 
determine the nature of all disorders of 
the feet and left wrist and to obtain 
opinion as to the relationship of all of 
these disorders to service.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims file, 
including his service medical records, 
should be made available to the examiner 
for a complete study of the case prior to, 
and during, the evaluation.  

With respect to the feet, the examiner is 
requested to review the claims folder and, 
after examining the veteran and obtaining 
any necessary diagnostic study results, to 
answer the following questions: (1) What 
are the current diagnoses; and (2) Is it at 
least as likely as not that any foot 
disorder or disorders began in service, 
and, if so, which disorder or disorders?  
The rationale for the opinions should be 
set forth.

With respect to the left wrist, the 
examiner is requested to identify all 
disorders, in addition to the post- 
operative left wrist ganglion, affecting 
the wrist. The examiner should then answer 
the following questions: (1) What are the 
diagnoses of any and all disorders 
affecting the left wrist in addition to the 
post- operative ganglion cyst; (2) Is it at 
least as likely as not that any of these 
disorders was first manifested in service 
or was caused by the service connected 
post- operative ganglion cyst, and, if so, 
which disorder or disorders; and (3) What 
is the symptomatology caused by the service 
connected left wrist disability, to include 
limitation of motion, weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use?  The 
rationale for the opinions should be set 
forth.

3.  When the requested development has been 
completed, the case should again be 
reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and 
withdraws his appeal, the case then should 
be returned to the Board after compliance 
with the provisions for processing appeals, 
including the issuance of a supplemental 
statement of the case and provision of the 
applicable time period for response. With 
respect to the increased rating claim, if 
some of the left wrist symptomatology is 
not related to the post- operative ganglion 
cyst, the RO should then adjudicate such 
remaining issues. 

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are met.  
The Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable, at this time.  No action 
is required of the veteran unless he is notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



